Citation Nr: 1760093	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-04 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) from March 30, 2010 to March 12, 2015 and a rating in excess of 70 percent on and after March 13, 2015.  

2.  Entitlement to a compensable rating for a hematoma as a residual of a gunshot wound of the back.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left.  

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disability, to include spondylolisthesis and low back strain.

5.  Entitlement to service connection for a low back disability, to include spondylolisthesis and low back strain.

6.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1965 to October 1968, including service in the Vietnam War, for which his decorations included the Purple Heart.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the August 2010 rating decision, the RO granted service connection for an anxiety disorder and assigned a 10 percent rating, effective March 30, 2010.  In the August 2011 rating decision, the RO denied a compensable rating for a hematoma and denied the Veteran's request to reopen his claims of service connection for spondylolisthesis and low back strain as well as bilateral cervico-dorsal myofascitis and discogenic brachial radiculitis on the left.  

In October 2012, the Veteran and his spouse testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

This issue was previously remanded by the Board in October 2015 to schedule a hearing before the Board.  

The Veteran was scheduled to testify at a hearing before the Board in July 2016.  The Veteran did not appear for the hearing, did not request a postponement, and has never provided good cause for the failure to appear.  The Board will therefore proceed to adjudicate his claim as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d)(2017).  

In a March 2016 Supplemental Statement of the Case (SSOC), the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD and increased the disability rating to 70 percent, effective March 13, 2015.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has submitted a March 2015 examination report by a private examiner, who opined that the Veteran's PTSD renders him unemployable.  If the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU is warranted as a result of that disability. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that the issue of entitlement to a TDIU is also on appeal.   


FINDINGS OF FACT

1.  From March 30, 2010 to March 12, 2015, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.

2.  On and after March 13, 2015, the Veteran's PTSD has not been manifested by total occupational and social impairment.  

3.  During the period on appeal, the Veteran has not had a visible scar on his back.

4.  The Veteran's claim for service connection for bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left was denied in an April 1971 rating decision on the basis that the evidence failed to establish a nexus to service.  He was notified of this decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

5.  The evidence received since the April 1971 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left, and therefore does not raise a reasonable possibility of substantiating the claim.

6.  The Veteran's claim for service connection for possible symptomatic spondylolisthesis with lower back strain was denied in a November 1969 rating decision on the basis that the evidence failed to establish a nexus to service.  He was notified of this decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

7.  Evidence received since the November 1969 rating decision raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

8.  The probative evidence of record is at least in equipoise as to whether the Veteran has a low back disability that is etiologically related to an in-service injury.

9.  Prior to March 13, 2015, the Veteran's service-connected disabilities did not preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.

10.  On and after March 13, 2015, the Veteran's service-connected disabilities have met the percentage requirements for the award of a schedular TDIU, and the preponderance of the evidence indicates that the nature and severity of these disabilities prevents him from performing gainful employment for which his education and occupational experience would otherwise qualify him.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, from March 30, 2010 to March 12, 2015, the criteria for a disability rating of 30 percent, but no higher, for PTSD were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  On and after March 13, 2015, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411.

3.  The criteria for a compensable rating for a hematoma as a residual of a gunshot wound of the back have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.118, Diagnostic Code 7802 (2017).

4.  The April 1971 rating decision is final with regard to the issue of entitlement to service connection for bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left.  New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).  

5.  The November 1969 rating decision is final with regard to the issue of entitlement to service connection for possible symptomatic spondylolisthesis with lower back strain.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been received.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

6.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

7.  The criteria for an award of a TDIU prior to March 13, 2015 have not been met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  

8.  With resolution of reasonable doubt in the Veteran's favor, the criteria for the award of a TDIU on and after March 13, 2015 have been met.  38 U.S.C. 1155, 5107; 38 C.F.R. §§  3.102, 3.340, 3.341, 4.16.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

 "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that his PTSD warrants higher ratings than those currently assigned.  It is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD, with a 10 percent rating from March 30, 2010 to March 12, 2015, and a 70 percent rating on and after March 13, 2015.  

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self- care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV)). A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships. 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 41 to 50 is defined as serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning. 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

During a January 2010 VA treatment appointment, the Veteran reported that he had been unemployed since May 2009 and had previously worked in construction.  He reported recurrent memories and thoughts of the events in Vietnam, but no nightmares.  He reported difficulty sleeping due to being easily awakened by noise.  He described his mood most days as distant and reported that he was depressed as a result of his unemployment.  He reported a lack of energy but denied feeling helpless or hopeless.  He reported that he had put in job applications for maintenance work and kept busy because he did not like to be idle.  He characterized his relationship with his spouse as very good and reported that he kept in contact with his children.  He denied suicidal or homicidal ideation as well as any symptoms of mania, hypomania, or psychosis.  

On examination, the Veteran was appropriately attired and groomed, he appeared normoactive, and he was not agitated or threatening.  His mood was distant and depressed, his affect was calm with an appropriate range, and there were no perceptual disturbances  There was no evidence of pressured speech, and there was no flight of ideas or looseness of association.  The Veteran denied suicidal or homicidal ideation, intention, and plans.  He was not delusional, he had no symptoms of mania or hypomania, he was alert and oriented to person, place, and time, his memory was intact for recent and remote events, his attention and concentration were grossly intact, and his impulse control, insight, and judgment were intact.  The treatment provider diagnosed chronic PTSD with delayed onset and assigned a GAF score of 61.  

During a March 2010 VA treatment appointment, the Veteran reported that medication had addressed his anxiety but that he had developed insomnia.  He reported intrusive recollections of Vietnam, occasional nightmares, and social isolation.  On examination, his reality testing was normal, his affect and mood were anxious, no suicidal ideation was noted, but he felt insecure and "on the edge."  He reported sleeping with a gun at his bedside.  

The Veteran was afforded a VA examination in May 2010.  The Veteran reported that treatment had significantly improved his sleep and that he was handling difficulties much more easily.  However, he reported occasional panic attacks two to three times a year, initial insomnia and hypervigilance, and upsetting thoughts about his combat experiences.  He also reported increasing anxiety since he had been out of work but clarified that his unemployment was due to a lack of available construction work and not to mental illness.  The Veteran reported that he had been married for 42 years and had three children and six grandchildren who all lived nearby.  He characterized his family bonds as good and said that he got along "real well" with his spouse and had "close" relationships with his children.  He denied any significant relationships outside of the family.  He denied any history of suicide attempts or violence.  

On examination, the Veteran was neatly groomed and appropriately dressed, his psychomotor activity was unremarkable, his speech was spontaneous, clear, and coherent, his mood was good, his affect was appropriate, his attention was intact, his orientation was intact to person, time, and place, his thought process and content were unremarkable, there were no delusions, he understood the outcome of his behavior, and he understood that he had a problem.  He reported sleep impairment that had worsened with unemployment but improved significantly with medication.  There were no hallucinations, inappropriate behavior, or obsessive or ritualistic behavior.  He reported that his panic attacks usually lasted for about an hour.  There were no homicidal or suicidal thoughts.  His impulse control was good and there were no episodes of violence.  The Veteran reported road rage, but noted that he got over it quickly and never did anything drastic.  He was able to maintain minimum personal hygiene and there was no problem with his activities of daily living.  His memory was normal.  

The examiner found that the Veteran did not meet the diagnostic criteria for PTSD because he did not report criteria indicative of emotional numbing.  However, the examiner found that "it is evident that he has struggled with mild anxiety since his combat tour and it has been exacerbated by recent environmental stressors."  The examiner diagnosed an anxiety disorder not otherwise specified and an adjustment disorder with anxiety.  The examiner assigned a GAF score of 68.  The examiner characterized the Veteran's overall level of functional impairment as transient or mild and opined that his mental health symptoms would slightly impair both social and occupational functioning.  

During a November 2010 VA treatment appointment, the Veteran reported that his sleep had improved and his mood and depression were stable.  There was no suicidal ideation.  On examination, the Veteran's affect and mood were less depressed due to adjustment to his conditions.  

During a March 2011 VA treatment appointment, the treatment provider characterized the Veteran as "doing great" and his symptoms as "under control now."  The Veteran denied any major psychiatric symptoms.  On examination, there was no abnormal activity, he was oriented, his memory was good, his speech was normal, his thought processes were linear and organized, his mood was "really good," his affect was appropriate, he denied suicidal or homicidal ideation, there were no hallucinations, there was no paranoia, and his insight and judgment were good.  

During his October 2012 hearing before a DRO, the Veteran reported anxiety and hypervigilance.  He testified that his anxiety interfered with sleep.  He testified that he was uncomfortable around other people and easily startled.  His spouse testified that the Veteran's temper had become shorter, including around his grandchildren.  The Veteran testified that he felt depressed approximately once a month and that he was forgetting things more easily.  His testimony was credible.  

The Veteran has also submitted a March 13, 2015 examination report by a private examiner.  The examiner reviewed the Veteran's records but did not directly examine him.  The examiner found the Veteran's symptoms to include depression, anxiety, panic attacks, suspiciousness, chronic sleep impairment, impaired short-term memory, irritability, and being easily provoked to anger.  The examiner also found that all of the Veteran's relationships were problematic and that he had no friends.  Based on these symptoms, the examiner diagnosed PTSD and assigned a GAF score of 45.  The examiner also opined that "[i]t is well accepted in the professional community that PTSD untreated or poorly treated becomes worse over time" and that "[a]t the present time and for the foreseeable future it is very unlikely that [the Veteran] can obtain or maintain suitable gainful employment."  The examiner further opined that the Veteran was "100% disabled."  

The Veteran was afforded an additional VA examination in May 2015.  The Veteran reported that he was retired and last worked approximately one year before.  The Veteran reported that his symptoms had worsened significantly, particularly in the past 6 months.  He reported passive suicidal thoughts at times but no intent to act on them.  He also reported decreased energy and motivation, anxiety much of the time, and increased irritability.  On examination, the examiner listed the Veteran's symptoms for rating purposes as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  He was alert and oriented, his mood was anxious, his affect was blunted, and there was no evidence of psychosis.  The examiner diagnosed PTSD and characterized the Veteran's overall level of functional impairment as occupational and social impairment with deficiencies in most areas.  The examiner opined that the Veteran's "difficulties with irritability, anger outbursts, daytime somnolence due to insomnia significantly impair his ability to work."  

Based primarily on the 2015 examinations, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD and increased the disability rating to 70 percent, effective March 13, 2015.  

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his psychiatric symptoms and overall disability picture warrant an evaluation of 30 percent for PTSD from March 30, 2010 to March 12, 2015.  The record contains evidence of depressed mood, anxiety, suspiciousness (in the form of hypervigilance), panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.  These are all of the symptoms contemplated in the rating schedule as warranting a 30 percent rating.  Further, his symptoms produce occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board does not, however, find that the criteria for an evaluation in excess of 30 percent are more nearly approximated by the Veteran's symptoms at any point prior to March 13, 2015.  There is evidence of irritability but no evidence that this irritability led to periods of violence.  There is some evidence in the Veteran's reported lack of a social life outside of his family that he had difficulty in establishing and maintaining effective work and social relationships, but even with the possible presence of one symptom consistent with a higher rating, the Board finds that Veteran's symptoms prior to March 13, 2015 most nearly approximate those that warrant a 30 percent rating because the frequency, severity, and duration of his symptoms did not cause occupational and social impairment with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Board also does not find that the criteria for a 100 percent evaluation are more nearly approximated by the Veteran's symptoms at any point during the period on appeal.  There has not been any evidence that the Veteran has had any of the symptoms listed in or similar to the criteria for a 100 percent rating during this period.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

Even the constant presence of some symptoms listed in the criteria for a 100 percent rating would be insufficient because the overall guiding criterion for a 100 percent rating is total occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this case, the Veteran's symptoms have not been shown to be so severe that he has total occupational and total social impairment.  The Board will discuss the Veteran's occupational impairment more fully in the context of his TDIU claim below.  As for social functioning, the Veteran has been able to maintain some personal relationships, specifically with his spouse, children, and grandchildren.  

The Board also notes that many of the Veteran's reported symptoms throughout the period on appeal are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which 30 and 70 percent disability ratings have been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the 30 and 70 percent rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.

The Board further finds that the GAF scores assigned to the Veteran, ranging from 61 to 68 for the period prior to March 13, 2015 and 45 for the period thereafter, do not provide a basis for assigning ratings in excess of 30 and 70 percent, respectively.  The scores from 61 to 68 are reflective, at most, of mild symptoms or some difficulty in functioning.  This level of impairment is adequately reflected in the assignment of a 30 percent rating and does not indicate any level of symptomatology that would require the assignment of a higher 50 percent rating.  
The 45 score is reflective, at most, of serious symptoms and serious impairment in social, occupational, or school functioning.  This level of impairment is adequately reflected in the assignment of a 70 percent rating and does not indicate any level of symptomatology that would require the assignment of a higher 100 percent rating.

The Board has also considered the Veteran's assertions regarding his psychiatric symptoms and his spouse's assertions regarding her observations of his psychiatric symptoms, which she is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The lay evidence is also credible.  The symptoms described in those lay statements comport with the 30 and 70 percent ratings that have been assigned.  These lay statements do not provide any basis upon which to assign any higher ratings.

In sum, the Board finds that, resolving reasonable doubt in the Veteran's favor, his impairment due to PTSD has been most consistent with a 30 percent disability rating prior to March 13, 2015, and a 70 percent disability rating thereafter.  

Hematoma

When the Veteran requested to reopen his claim for service connection for a back condition in February 2011, the RO interpreted this as including a contention that his hematoma as a residual of a gunshot wound of the back warranted a higher rating than that currently assigned.  It is rated under 38 C.F.R. § 4.118, Diagnostic Code 7802, for a superficial, nonlinear scar not of the head, face, or neck, with a noncompensable rating.  

Superficial and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 929 square centimeters or greater (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7802 (2017).  Diagnostic Code 7802, Note (1) defines a superficial scar as "one not associated with underlying soft tissue damage."

Deep and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 929 square centimeters or greater (40 percent); area of 465 to 929 square centimeters (30 percent); area of 77 to 465 square centimeters (20 percent); and area of 39 to 77 square centimeters (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7801 (2017).  Diagnostic Code 7801, Note (1) defines a deep scar as "one associated with underlying soft tissue damage."

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); and one or two scars that are unstable or painful (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7804 (2017).  Diagnostic Code 7804, Note (2) allows for an extra 10 percent rating if one or more of the scars are both unstable and painful.  Diagnostic Code 7804, Note (1) defines an unstable scar as "one where, for any reason, there is frequent loss of covering of skin over the scar."  

The provisions of 38 C.F.R. §  4.118, Diagnostic Code 7805 (2017) apply to other scars, including linear scars, and "other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804."  Diagnostic Code 7805 contains the instruction "Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."

The Veteran was afforded a VA examination in May 2011.  The examiner found no evidence of a scar on the Veteran's lower back.  

During his October 2012 hearing before a DRO, the Veteran testified that his gunshot wound in service did not puncture his skin, due to the use of a bulletproof vest.  The Veteran denied that he had any scar on his lower back from the gunshot wound.  

Based on the evidence described above, the Veteran's hematoma as a residual of a gunshot wound of the back does not warrant a compensable rating.  There is no evidence that he has had a scar on his low back at any point during the period on appeal and, in his credible lay testimony, the Veteran specifically denied having any such scar .  Because there is no evidence that could support a compensable rating, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Myofascitis and Radiculitis

The Veteran contends that he has bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left that are etiologically related to his active duty service.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Until the threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection is met, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The RO denied the Veteran service connection for bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left in an April 1971 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of the rating decision.  Therefore, the April 1971 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

The basis for the April 1971 denial was a lack of evidence that any current bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left was etiologically related to active duty service.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in April 1971, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran currently has bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left as a result of an in-service injury or illness.  The evidence that was of record at the time of the April 1971 rating decision included the Veteran's service treatment records and private treatment records.  

Since the April 1971 rating decision, the Veteran testified during his October 2012 hearing before a DRO that he believed his neck and shoulder symptoms were secondary to his low back symptoms.   There is no evidence in the record to support this new theory of service connection.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C. § 7104 (b) (2012)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

The Veteran has not presented any non-cumulative evidence which indicates that there is a nexus between any current bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left and any injury or illness in service or service-connected disability.  Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted and VA has not otherwise received new and material evidence and the claim of entitlement to service connection for bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left is not reopened.

Low Back Disability - New and Material Evidence

The RO denied the Veteran service connection for possible symptomatic spondylolisthesis with lower back strain in a November 1969 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of the rating decision.  Therefore, the November 1969 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

The basis for the November 1969 denial was a lack of evidence that any current low back disability is a residual of a gunshot wound during active duty service.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in November 1969, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran has a current low back disability as a result of an in-service injury or illness.  .  The evidence that was of record at the time of the November 1969 rating decision included the Veteran's service treatment records, VA treatment records, and an October 1969 VA examination report.  

Since the November 1969 rating decision, the Veteran has provided a December 2011 private examination report.  The private examiner opined that it is at least as likely as not that there is a nexus between the Veteran's current low back disability and a gunshot wound during his active duty service.  As the record now contains more evidence pertinent to the issue of nexus to service than it did in November 1969, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  

Low Back Disability - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran contends that he injured his back due to a gunshot wound in Vietnam.  A service treatment record from May 1967 notes a hematoma on the right side of the Veteran's back due to a gunshot wound.  As stated above, the Veteran's decorations include a Purple Heart and he is currently service-connected for a hematoma as a residual of a gunshot wound of the back.   

During his October 1968 separation examination, the examiner found the Veteran's spine to be normal.  The Veteran's service treatment records do not include a report of his medical history in connection with this examination. 

A June 1969 VA treatment record, eight months after the Veteran's separation from active duty service, notes the Veteran's report of sharp lower back pain and limited motion of the lumbar spine.  An x-ray revealed no changes of the bony structure of the lumbosacral area, but the Veteran had limited motion of the lumbar spine, particularly the ventral inclination of the body, and a muscle spasm of the lumbar area.  The treatment provider diagnosed possible symptomatic spondylolisthesis and a lower back strain.  

The Veteran was afforded a VA examination in October 1969.  The Veteran reported that his back pain began after his gunshot wound and that, although his flak jacket stopped the bullet, he suffered bruises and a contusion of the back.  The examiner found no evidence of any disease of the spine.  

A February 1984 VA x-ray of the Veteran's back noted a moderate to marked degree of intervertebral disc space narrowing and that this process was "radiographically chronic."

An April 1985 VA treatment record notes the Veteran's report of low back pain for the past 18 years after his gunshot wound.  He reported that his pain had begun to worsen in the past three to four months and that his lumbar range of motion was limited.  The treatment provider opined that the Veteran's symptoms were secondary to possible degenerative arthritis of the lumbar spine and chronic lumbosacral strain associated with bilateral tightness of the hamstring and gastro-soleus.  

An October 2003 private treatment record includes a treatment provider's assessment of "chronic low back pain related to a gunshot wound during the Vietnam war."  It is not clear, however, whether this is the treatment provider's opinion or a restatement of the Veteran's contentions.  A private MRI in October 2003 noted degenerative changes but no severe stenosis.  

The Veteran was afforded an additional VA examination in August 2006.  The Veteran reported constant pain in his lower lumbar area just to the right of the midline without radiation.  The examiner diagnosed a lumbosacral strain but provided no opinion as to its etiology.  

The Veteran has submitted a December 2011 examination report by a private physician who examined the Veteran and reviewed his treatment records.  The examiner diagnosed low back pain and found that the records showed "ample evidence of chronic treatment for low back pain."  The examiner opined that "[a]s likely as not, his current low back complaints are the direct result of his gunshot wound sustained in combat in Vietnam" and that "[s]ervice treatment records support this claim."

During the October 2012 hearing before a DRO, the Veteran's spouse testified that she had been married to the Veteran since 1969 and that he had had back pain for as long as she could remember.  

Of the medical opinions of record, the December 2011 private opinion is the only one to address the possibility of a nexus between the Veteran's low back disability and his gunshot wound in service and it finds that such a nexus is more likely than not.  The record also contains evidence that the Veteran has been seeking and receiving treatment for low back pain since shortly after his separation from active duty service.  In light of the totality of the circumstances, and after resolving all reasonable doubt in the Veteran's favor, the evidence of record supports a finding that it is at least as likely as not that the Veteran has a current low back disability as a result of his in-service gunshot wound.  Accordingly, the Board finds that granting service connection for a low back disability is the decision that is the most consistent with VA's policy to administer the law under a broad and liberal interpretation consistent with the facts of the case.  38 C.F.R. § 3.303(a).  

TDIU

VA will grant a total disability rating when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

If the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a) are not met, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225  (1993). 

The period on appeal begins on March 30, 2010.  The Veteran's combined disability rating, after factoring in the increased rating for PTSD granted above but without factoring in the low back disability for which service connection is now granted, is 50 percent from March 30, 2010 to March 12, 2015, 80 percent from March 13, 2015 to March 18, 2015, and 90 percent on and after March 19, 2015.  38 C.F.R. § 4.25 (2017).  His PTSD is rated 30 percent disabling from March 30, 2010 to March 12, 2015 and 70 percent disabling on and after March 13, 2015, his diabetes mellitus is rated 20 percent disabling on and after November 17, 2003, his peripheral neuropathy of the right lower extremity is rated 10 percent disabling from November 17, 2003 to March 18, 2015 and 20 percent disabling on and after March 19, 2015, his peripheral neuropathy of the left lower extremity is rated 20 percent disabling on and after March 19, 2015, and his hematoma as a residual of a gunshot wound of the back has a noncompensable rating.  The criteria for consideration of a schedular TDIU are met on and after March 13, 2015. 

As stated above, during the May 2010 VA examination, the Veteran reported that he was unemployed but clarified that his unemployment was due to a lack of available construction work and not to mental illness.  The March 13, 2015 private examiner opined that "[a]t the present time and for the foreseeable future it is very unlikely that [the Veteran] can obtain or maintain suitable gainful employment."  The examiner further opined that the Veteran was "100% disabled."  During the May 2015 VA examination, the Veteran reported that he was retired and last worked approximately one year before.  The May 2015 examiner opined that the Veteran's "difficulties with irritability, anger outbursts, daytime somnolence due to insomnia significantly impair his ability to work."  

It is possible, depending on the disability rating eventually assigned for the Veteran's low back disability, that he might meet the schedular criteria prior to March 13, 2015.  However, during that period, the preponderance of the evidence described above shows that the Veteran's service-connected disabilities, by themselves, did not prevent gainful employment.  The Veteran has never contended that his low back disability, diabetes mellitus, peripheral neuropathy, or hematoma prevented him from working.  During this period, there is nothing to indicate that any of the Veteran's service-connected disabilities, alone or in combination, prevented him from obtaining gainful employment; the Veteran ascribed his unemployment to the job market and specifically denied that it was due to his mental health symptoms.  A TDIU is therefore not warranted prior to March 13, 2015.  

The criteria for consideration of a schedular TDIU are met on and after March 13, 2015.  Of the medical opinions of record to address the impact of the Veteran's PTSD on his employability during this period, one found the Veteran to be unemployable and the other found that the Veteran's PTSD would "significantly impair his ability to work" but did not opine as to whether it would totally prevent him from working.  Given these opinions, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities have rendered him unemployable under the applicable regulations since March 13, 2015.  As reasonable doubt must be resolved in favor of the Veteran, entitlement to a TDIU on and after March 13, 2015 is warranted.  38 U.S.C. §  5107(b); 38 C.F.R. §  3.102.  	


ORDER

Entitlement to a rating of 30 percent, but no more, for PTSD is granted from March 30, 2010 to March 12, 2015, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD on and after March 13, 2015 is denied.  

Entitlement to a compensable rating for a hematoma as a residual of a gunshot wound of the back is denied.  

New and material evidence has not been received; as such, the application to reopen a claim of entitlement to service connection for bilateral cervico dorsal myofascitis and discogenic brachial radiculitis on the left is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  

Service connection for a low back disability is granted.  

Entitlement to a TDIU on and after March 13, 2015 is granted.  



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


